CaSe 2217-CV-12359-BAF-DRG ECF NO. 41-6 filed 12/13/18 Page|D.lGZB Page 1 Of 4

 

 

 

 

 

 

CaSe 2217-CV-12359-BAF-DRG ECF NO. 41-6 filed 12/13/18 Page|D.lGZG Page 2 014

CR No: 170008268

 

ADR|AN POL|CE DEPART|VIENT

155 E MAUMEE ST
ADR|AN lV|| 4922‘|
517 264-4898

 

’ FoLlcE
DEPARTMENT

  
   

 
 

__¢`\` `

Case \§e ort

 
 

  

 
   

CR NO

 

 

 

 

 

 

 

 

 

 

 

 

 

`Sl`J\Bjed`
170008268 1384 Computerl|ntemet Used for Harassment, Threats
Reporl Date/T ime Occurrence Date/T ime
06/19/2017 21:15 06/19l2017 21:15
Location Ca|| Source
Dispatched Offense Verified Offense
1384 - Computer/lntemet Used for Harassment, Threats 1384 Computer/|ntemet Used for Harassment, Threats
[1 3003]
Cou nty City/Twp/Village
46 - Lenawee 66 - Adrian
Division
Admin_ ,
[ ]Arrest warrant [ ] Review only
[ ] Search warrant [ ] Forfeiture
[ ] Juveni|e petition [ ] Other

 

 

 

 

 

 

Page 1 of 3 Created On 07/11/2017 08:19 Ar\/|

CaSe 2217-CV-12359-BAF-DRG ECF NO. 41-6 filed 12/13/18 Page|D.1627 Page 3 Of 4

CR No: 170008268

||I|l|||I|l||ll|lll||lll|llll|||ll|l|

    
 

1382 '- Stalking (iV|isdemeanor)

 

 

 

 

|BR Code / |BR Group Offense Fi|e C|ass

130 - Intimidation /A 13003 - |NT|M|DAT|ON/STALK|NG

Crime Against Location Type Offense Compieted
PE 11 - Govemment/Pub|ic Bui|ding Comp|eted
Domestic Vio|ence Hate/Bias

No 00 - None (No Bias)

Using Cargo Theft
A-A|coho|: No C-Computer Equipment: Yes D-Drugs/Narcotics: No

 

 

Criminai Activity

N - None/Unknown

 

 
 
 

      
     

 

MACKEY, WENDELL SHANE (S-SUSPECT) [ACEMR|CKV (37848)]
First Name Midd|e Name Suffix Nlr/Mrs/Ms

 

Last Name

Macke Wende|| Shane

     

 

 

 

BERRYN|AN, JAMES M|CHAEL (V-V|CT|M) [ACEMR|CKV (37848)]

 

 

 

Victim Type Viciim of
l - individual 1382 - Sta|king (Misdemeanor)
PE: W.Type: Last Name First Name Midd|e Name Sufnx Mr/N|rs/Ms

       

 

 

Berryman James Michae|

Victim injury

 

Victim Offender Re|ationships

Offender Type Re|ationship

 

 

 

 

 

Mackey, Wende|| Shane S-SUSPECT 30-\hctim Was OthenNise Known

 

        

cR No:17oooazea-oo1 Written By;AC_EMRich(3784_) Date;jioe/» _/2017}09:48`Alvl

|NFOR|V|AT|ONZ

 

During the regular commission meeting on 6/19/17, there Was a heated exchange between

 

 

 

 

'i\*/lay*oTiia*mes*Berrvm'a'n,"a'n'o*commissienie'r:c'a'ndi'date:Wende|i;|\'/|aei\ey.

D|ALOGUEZ

 

 

 

 

Page 2 0f3 - Created On 07/11/2017 08:19 Ai\/I

CaSe 2217-CV-12359-BAF-DRG ECF NO. 41-6 filed 12/13/18 PagelD.lGZS Page 4 Of 4
cR No: 170008268

 

During the public comment section of the meeting, l\/lackey stood at the podium and made
comments. He completed his statement and Was about to leave When l\/layor Berryman advised
him he had a question l\/lackey turned around to answer the question, at this point the mayor
asked him if he was the same person Who had "robbed my flower shop back in 1986?"

I\/l/-\CKEY RESPONSEZ

The following statements were made by l\/lackey in response, transcribed from the audio
recordings from that meeting:

"l certainly am. Yes l am."

"l am also the same Shane l\/lackey who you put in prison because you conspired With Judge
G|aser as a young teenager for stealing teddy bears out of your store. Then | went to law school
and here l am."

"l Was 19 years old. | am 51 now, What else you got?"
"You Wanna get dirty so go ahead and get it out there."

"That's Why l Weht to law school because you sir. Because you are a corrupt, crooked, dirty
politician. You're a career politician. So l am here. |'m going to be a thorn in your side. |'m not
going anywhere."

CONTACT W|TH COl\/|PLA|NANT:

After the meeting l\/layor Berryman asked me to record the exchange in a report as he intended
to apply for a personal protection order. While no direct threats were made, l\/layor Berryman
indicated he felt threatened by the looks and gesturing of l\/|ackey as well as his behavior prior to
the commission meeting. Previous behavior included letters written to the newspaper and
postihgs made online.

DlSP: C|osed.

 

 

 

 

 

 

 

 

Page 3 of 3 Created On 07/11/2017 08:19 AM

